DETAILED ACTION
The Amendment filed on 7/14/2021 has been received and entered. Application No. 16/164,855 Claims 1-10 are now pending. Claims 1, 3, 4, 6 & 7 have been amended. Claims 8-10 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites the limitations “receive a respective action to implement resolution method for the mismatch of each document in the list, and display, on the display, a batch selection user interface that receives a separate selection of the respective action to implement the resolution method for the mismatch of each document in the plurality of documents,” it is 

Claims 2-5 & 8 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 1.

Claim 6 is similar in scope to Claim 1; therefore, Claim 6 is rejected under the same rationale as Claim 1.

Claim 9 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 6.

Claim 7 is similar in scope to Claim 1; therefore, Claim 7 is rejected under the same rationale as Claim 1.

Claim 10 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 7.

 Claim 7, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for not disclosing sufficient structure to support the claims regarding the elements claimed. See Aristocrat Techs. Australia Pty, Ltd. v. Int'l Game Tech., 521 F.3d 1328 (Fed. Cir. 2008). NetMoneyIn, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). Blackboard v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009).

Claim element means is limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant points in the Arguments dated 7/14/2021 that pages 63-65 in the Specification provide support for means. Examiner reviewed the cited portions and the language referenced recites hardware and software per se (ex. server) wherein the functionality claimed is performed by software modules, such as the synchronization processing section 22. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1& 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman et al. (U.S. Pub 2014/0201138) hereinafter Dorman in view of Edson et al. (U.S. Pub 2017/0200122) hereinafter Edson, in view of Balakrishnan (U.S. Pub 2015/0134679) hereinafter Balak.

As per Claim 1, Dorman teaches An information processing device comprising: a display; and (Fig. 1, ¶24 wherien the client devices 102 typically include a display)
 processor configured to display, on the display, a list of documents having a mismatch between a first folder and a second folder to be synchronized, the list of documents including a plurality of documents, (Fig. 3, Fig. 7A, ¶43, ¶50 wherein a "module" or the like includes a general purpose, dedicated or shared processor wherien the synchronization module 304 manages file synchronization between the collaboration platform and other devices enabling the replication of folders and files in a location on the collaboration platform/location to a location on a device designated by a user/local location, and synchronization of those folders and files between the two locations in real time)
receive a respective action to implement a resolution method for the mismatch of each document in the list, and (Fig. 7A. ¶52 wherein the user interface shows an "issues" tab listing the issues which have halted a synchronization process, such as an unsupported file format or 
However, Dorman does not explicitly teach display, on the display, a batch selection user interface that receives a separate selection of the respective action to implement the resolution for the mismatch of each document in the plurality of documents,
Edson display, on the display, a batch selection user interface that receives a separate selection of the respective action to implement the resolution for the mismatch of each document in the plurality of documents, (Fig. 33, ¶758-760 wherein during synchronization, the entire Visual Folders structure is synchronized in the following order: 1. Sync up--All changes made in Desktop Coleo will sync up to the Coleo Cloud. 2. Sync down--All changes made in the Coleo Cloud will sync down to Desktop Coleo.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of  creating documents based on compiled information of Edson with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman because Edson teaches provide a cloud-based system comprising at least one local client device communicatively coupled via an intermediate network with a server device granting the user access within the authoring applications to create new Macro- or Mini-objects or modify existing Macro- and Mini-objects; a Kahani Offline Block to control the way owned and shared content is synchronized to the owner's client device wherein the present invention provides new capabilities currently missing in the prior art including the following capabilities: such as How shared information is protected/secured, The level at which the information is protected/secured, How the shared information is used to search for similar information across databases/workspaces of multiple users.(¶5, ¶6, ¶7-¶17)
the list of documents, mismatch between first folder and second folder, the batch selection user interface. However, Dorman as modified does not explicitly teach wherein the list of documents omits documents where the mismatch between the first folder and the second folder is resolved by the processor without input from the batch selection user interface.
Balak teaches wherein the list of documents omits documents where the mismatch between the first folder and the second folder is resolved by the processor without input from the batch selection user interface. (Fig. 1, ¶37, ¶38 wherein content management client application 112 supports automatic synchronization between client devices 110 and online content management system 120. For example, content management client application 112 may automatically synchronize changes associated with a designated directory (e.g., new, deleted, modified, copied, and/or moved files and/or subdirectories within the directory) between each client device 110 and online content management system 120 wherein client devices 110 may provide a file-browser type interface for directly manipulating the content items stored on online content management system 120)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching location-independent links to content at online content management systems of Balak with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Balak teaches providing a system that facilitates access to content. During operation, the system tracks a content item at an online content management system using an identifier for the content item. Next, the system uses the identifier to provide a link to the content item, wherein the link enables access to the content item 

Claim 6 is similar in scope to Claim 1; therefore, Claim 6 is rejected under the same rationale as Claim 1.

Claim 7 is similar in scope to Claim 1; therefore, Claim 7 is rejected under the same rationale as Claim 1.

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified further teaches wherein the mismatch between the first folder and the second folder is due to the documents being in both the first folder and the second folder and being edited differently. (¶37, ¶38 wherein content management client application 112 may monitor a local directory corresponding to the designated directory on client devices 110 and synchronize changes to the local directory with a remote directory corresponding to the designated directory on online content management system 120. Conversely, content management client application 112 may identify changes to the remote directory and propagate the changes to the local directory wherein Client devices 110 may also include applications 116A and 116B (collectively 116) that manipulate copies of content items 114A and 114B. For example, applications 116 may be used to create, modify, process, and/or otherwise use documents, images, video, audio, and/or other content items (e.g., content items 114) on client devices 110; as taught by Balak)



Claim 10 is similar in scope to Claim 7; therefore, Claim 10 is rejected under the same rationale as Claim 7.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson in view of Balak, as applied to claim 1 above, and further in view of Mihovilovic (U.S. Pat 8,650,498) hereinafter Mihov.

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified previously taught batch selection user interface, first folder and second folder. However, Dorman as modified does not explicitly teach wherein the batch selection user interface receives an instruction prioritizing either the first folder or the second folder. 
Mihov teaches wherein the batch selection user interface receives an instruction prioritizing either the first folder or the second folder. (Fig. 4, Fig. 6, col 4 lines 20-25 & 34-47 wherein when the user selects a remote folder (or, more specifically, a visual representation of the remote folder) in the user interface, the client application displays a sync option, such as sync button 616 illustrated in FIG. 6 (step 710). If the user chooses the sync option, the user is prompted to pick a destination for the selected folder on the local device (see, for example, the dialog box in FIG. 6b) (step 720). The user can choose a new folder or an existing folder on the local device wherein items are directory "folders" that can include documents, photos, music 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of user interface for managing and viewing synchronization settings in a synchronization system of Mihov with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Mihov teaches an improved user interface through which a user can view and manage settings associated with the user's account in the synchronization system. In the preferred embodiment, the user interface has a column for each electronic device (e.g., computer, NAS, set-top box, mobile phone, digital picture frame, personal digital assistant (PDA), etc.) associated with the user's account in the synchronization system. Displayed within each column are visual representations of items on the corresponding device that have been added to the user's account. Item's "added" to a user's account are items which are backed up, remotely accessible, shared, or synchronized in the synchronization system. (Col. 1 lines 50-62)

Claims 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson in view of Balak in view of Mihov, as applied to claim 2 above, and further in view of Gordon et al. (U.S. Pub 2015/0178861) hereinafter Gordon.

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; Dorman as modified further teaches wherein the processor is configured to receive a plurality of selection options of a resolution method for each type of mismatch, - 72 -and (Fig. 4, Fig. 6, col 4 lines 20-25 & 34-47 wherein when the user selects a remote folder (or, more specifically, a visual as taught by Mihov)
when the instruction is input into the batch selection user interface from a user, (Fig. 6D,6E col. 5 lines  12-15 wherein By selecting the "My Projects" folder in either the "MyDesktop" column or the "Netbook" column and then click the sync button (e.g., button 622), the user also can sync this folder to the local computer "MyMac." FIG. 6e illustrates the resulting user interface after the user has done this; as taught by Mihov)
a selection state of the resolution method for each document in the list is displayed. (Fig. 40, ¶679, ¶700-702 wherein the content in Desktop Coleo was modified since that content was last synchronized. Even if the content in the Coleo Cloud has a record of deletion or was modified after it was modified in Desktop Coleo, the modifications need to be synchronized to the Coleo Cloud using the File Syncing preferences for modified content. Note: If an existing Mini-object is incorporated in several Macro-objects, but on synchronization is created as new, those Macro-objects will still point to the original Mini-object, not the newly created one. [0701] 1. Modified Content--Create New--My Workspace: Any modified content will be created as new within the user's own workspace. This includes content that the user has modified which was owned by other users. When the user selects "Create New--My Workspace", the existing functions for "Create New--My Workspace" as defined in the Kahani for 3.sup.rd Party as taught by Edson)
	However, Dorman as modified does not explicitly teach the plurality of selection options corresponding to types of mismatches include a first selection option for prioritizing the first folder and a second selection option for prioritizing the second folder, - 72 –and 
Gordon teaches wherein the processor is configured to receive a plurality of selection options of a resolution method for each type of mismatch, the plurality of selection options corresponding to types of mismatches include a first selection option for prioritizing the first folder and a second selection option for prioritizing the second folder, - 72 –and (Fig. 11B, Fig. 11C, ¶82 wherein each property region 1092 in the grid view of FIG. 11B and/or each property region 1096 in the list view of FIG. 11C includes an up-sync icon 1100 selectable by a user to upload the profile to a remote storage device (e.g., server 102) and/or sync or upload local changes to a version of the profile that was previously uploaded, and a down-sync icon 1104 selectable by a user to sync or download changes to the profile that were previously uploaded to the remote storage device; Examiner interprets first folder to be residing on the server and the second folder to be residing locally on the device)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of quantitative evaluation of property for renovation of Gordon with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Gordon teaches my-products screen enabling a user 

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified further teaches wherein after receiving a lock instruction that locks the selection state of the selection option of the resolution method for one or more documents in the list, when a user instruction with respect to the batch selection user interface is input, the processor maintains the selection state for the one or more documents receiving the lock - 73 -instruction, and changes the selection state for the one or more documents not receiving the lock instruction to a state in which a selection option corresponding to the user instruction with respect to the batch selection user interface is selected. (Fig. 33, ¶42 wherein desktop coleo notifications and status shows each document conflict with each option to unlock and wherein other Locked Mini-Objects A Workspace Owner may have used shared Mini- objects as to which the Owner has since revoked access. Any Macro-object a Share Designee created using these Locked Mini-Objects will still contain these Locked Mini-Objects, but they will be designated with a lock icon. Additionally, upon being loaded, the notification area will show the message: "WARNING: This Macro-object contains Mini-objects to which you no longer have access, which are designated by the lock icon. If you remove a Mini-object with the lock icon, they cannot be as taught by Edson)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson in view of Balak in view of Mihov in view of Gordon, as applied to claim 3 above, and further in view of Wang et al. (U.S. Pub 2014/0380420) hereinafter Wang.

As per Claim 4, the rejection of claim 3 is hereby incorporated by reference; Dorman as modified previously taught selection options and documents in the list. However, Dorman as modified does not explicitly teach wherein after one of the selection options is selected for each document included in the list, the processor is configured to receive a change to the selection option individually for each document. 
Wang teaches wherein after one of the selection options is selected for each document included in the list, the processor is configured to receive a change to the selection option individually for each document.  (Fig. 3A, ¶ 76 wherein When activated, select all button 312 causes all the file names to be selected; and de-select all button 314 causes all file names to be unselected)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of expanded content tag sharing of Wang with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Wang teaches an expanded content tag that improves the ability of the service to notify subscribers of the photographs that depict them wherein teaching a  method comprises facilitating access to at least one interface configured to allow access to at least one service. The 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Balak is relied upon to teach the following limitation “wherein the list of documents omits documents where the mismatch between the first folder and the second folder is resolved by the processor without input from the batch selection user interface.”. 

Response to Arguments
Related Art not relied upon Micucci et al. (U.S. Pub 2013/0275509) for teaching a data object synchronization application allows the user to create, delete, and revise files and automatically synchronize those files with other users on the enterprise social network without having to manually upload the updated file or separately configure file sharing.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANGIE BADAWI/Primary Examiner, Art Unit 2179